DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on June 08, 2022.

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but
are moot in view of the new ground(s) of rejection.

Specification
The disclosure is objected to because of the following informalities: [0049] discloses “channel region 102b” and “channel region 121b”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: the limitation appears to read “an upper surface and a lower surface”.					Further regarding claim 12, the limitation “folded” appears to be a state of the window in view of [0032] of the Specification. It is not clear whether the claimed display device is always in the “folded state” or the display device is not always folded but is capable of being in the folded state.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0181567 A1 to Kim et al. (“Kim”) in view of U.S. Patent Application Publication No. 2018/0315953 A1 to Hu et al. (“Hu”) and of U.S. Patent Application Publication No. 2004/0191509 A1 to Kishioka et al. (“Kishioka”).										As to claim 1, although Kim discloses a window for a display device, comprising: an outermost glass layer (50) with an upper and lower surface (top, bottom), wherein the upper surface (top) of the outermost glass layer (50) is externally exposed and the lower surface (bottom) of the outermost glass layer (50) is disposed directly on a functional coating layer (68), wherein the functional coating layer (68) is disposed between an optical film (70) including a circular polarization film (70) or a linear polarization film and the outermost glass layer (50) in a cross sectional view (See Fig. 3, Fig. 4, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0022, ¶ 0023, ¶ 0024, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0033), Kim does not further disclose wherein the functional coating layer is configured to reduce tensile stress on the outermost glass layer, wherein an adhesive member including an optically clear adhesive (OCA) or a pressure sensitive adhesive (PSA) is disposed between the functional coating layer and the optical film in the cross sectional view, wherein the functional coating layer has an elastic modulus less than an elastic modulus of the glass layer, wherein a thickness of the functional coating layer is in a range from about 1 micrometer (um) to about 10 um, wherein the functional coating layer that is in direct contact with the outermost glass layer includes an urethane-based resin, a polyester-based resin, acrylate-based resin, an acrylonitrile butadiene styrene (ABS) resin, or a rubber, and wherein a lower surface of the functional coating layer is disposed directly on the adhesive member.								However, Hu does disclose wherein the functional coating layer (10a) is configured to reduce tensile stress on the outermost glass layer (50), wherein the functional coating layer (10a) has an elastic modulus less than an elastic modulus of the glass layer (50), wherein a thickness (12a) of the functional coating layer (10a) is in a range from about 1 micrometer (um) to about 10 um (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶ 0002, ¶ 0004, ¶ 0006, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0045, ¶ 0049, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0058, ¶ 0059, ¶ 0066, ¶ 0067, ¶ 0068, ¶ 0082, ¶ 0084) (Notes: See Shear modulus vs Modulus of elasticity – Difference for shear modulus). 										Further, Kishioka discloses wherein an adhesive member (2a) including an optically clear adhesive (OCA) or a pressure sensitive adhesive (PSA) is disposed between the functional coating layer (2b) and a touch panel (3) in the cross sectional view, wherein the functional coating layer (2b) that is in direct contact with the outermost glass layer (6) includes an urethane-based resin, a polyester-based resin, acrylate-based resin, an acrylonitrile butadiene styrene (ABS) resin, or a rubber, and wherein a lower surface of the functional coating layer (2b) is disposed directly on the adhesive member (2a) (See Fig. 1, Fig. 2, ¶ 0003, ¶ 0005, ¶ 0006, ¶ 0007, ¶ 0008, ¶ 0037, ¶ 0040, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0049, ¶ 0052, ¶ 0053, ¶ 0066, ¶ 0073, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0082).											In view of the teachings of Kim, Hu, and Kishioka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to have wherein the functional coating layer is configured to reduce tensile stress on the outermost glass layer, wherein an adhesive member including an optically clear adhesive (OCA) or a pressure sensitive adhesive (PSA) is disposed between the functional coating layer and the optical film in the cross sectional view, wherein the functional coating layer has an elastic modulus less than an elastic modulus of the glass layer, wherein a thickness of the functional coating layer is in a range from about 1 micrometer (um) to about 10 um, wherein the functional coating layer that is in direct contact with the outermost glass layer includes an urethane-based resin, a polyester-based resin, acrylate-based resin, an acrylonitrile butadiene styrene (ABS) resin, or a rubber, and wherein a lower surface of the functional coating layer is disposed directly on the adhesive member because the functional coating layer in the range from about 1 micrometer (um) to about 10 um configured to reduce the tensile stress on the outermost glass layer allows the outermost glass layer to exhibit a convex shape upon bending (See Hu ¶ 0004, ¶ 0037). Further, the adhesive member in contact with the functional coating layer are formed as a double-sided pressure-sensitive adhesive sheet of known adhesive/resin materials to provide excellent reworkability, durability, and optical properties (See Kishioka ¶ 0003, ¶ 0006, ¶ 0007, ¶ 0082).			As to claim 2, Kim in view of Hu further discloses wherein a thickness (52) of the glass layer (50) is less than or substantially equal to about 100 um (See Kim ¶ 0026 and Hu ¶ 0035).												As to claim 3, Kim in view of Hu further discloses wherein the glass layer (50) includes a chemical enhancing layer (See Hu ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055).			As to claim 4, Kim in view of Hu and Kishioka further discloses wherein the functional coating layer (68/10a/2b) includes acrylate-based resin, or an acrylonitrile butadiene styrene (ABS) resin (See Kishioka ¶ 0053).							As to claim 5, Kim in view of Hu and Kishioka further discloses wherein the functional coating layer (68/10a/2b) includes polyurethane, a combination of polyurethane and a rubber, or a combination of polyurethane and an acrylic monomer (See Kishioka ¶ 0052).										As to claim 6, Kim in view of Hu further discloses wherein the elastic modulus of the functional coating layer (68/10a) is in a range from 2 GPa to 4 GPa (See Hu ¶ 0037, ¶ 0041) (Notes: the elastic modulus is calculated by E = 2G(1+μ) = 2(1GPa)(1+0.5). See Shear modulus vs Modulus of elasticity – Difference).
As to claim 7, Kim in view of Hu and Kishioka further discloses wherein the functional coating layer (68/10a/2b) is further configured to prevent scattering of light (See Kishioka ¶ 0043, ¶ 0052, ¶ 0073) (Notes: the material is met by Kishioka and would have been obvious to configure to prevent scattering of light for greater transparency).												Further, the claim limitation “is further configured to prevent scattering of light” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).										As to claim 8, Kim further discloses wherein the functional coating layer (68) is disposed on an entire surface of the glass layer (50) (See Fig. 4).					As to claim 9, Kim in view of Hu and Kishioka further discloses wherein a light transmittance of the functional coating layer (68/10a/2b) is greater than or substantially equal to about 88% (See Kishioka ¶ 0073).								As to claim 11, Kim in view of Hu further discloses wherein the window, including the functional coating layer (68/10a) that is in direct contact with the outermost glass layer (50), has a radius of curvature substantially equal to about 4.5 mm (See Hu ¶ 0045).				
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0181567 A1 to Kim et al. (“Kim”), U.S. Patent Application Publication No. 2018/0315953 A1 to Hu et al. (“Hu”), and of U.S. Patent Application Publication No. 2004/0191509 A1 to Kishioka et al. (“Kishioka”) as applied to claim 1 above, and further in view of JP 2016184180 A to Hattori et al. (“Hattori”). The teachings of Kim, Hu, and Kishioka have been discussed above.												As to claim 10, although Kim discloses wherein the window has an impact resistance (See Fig. 3, Fig. 4) (Notes: the window inherently has a certain impact resistance), Kim, Hu, and Kishioka do not further disclose wherein the impact resistance is indicated by a drop height of at least about 6 cm as determined by a pen drop measurement using a pen of about 5.7 g.								However, Hattori does disclose the impact resistance is indicated by a higher drop height as determined by a pen drop measurement using a pen of about 10.4 g (See BACKGROUND-ART, (4) Impact resistance (pen drop)).					In view of the teaching of Hattori, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, Hu, and Kishioka to have wherein the impact resistance is indicated by a drop height of at least about 6 cm as determined by a pen drop measurement using a pen of about 5.7 g because a great impact resistance is required in the window applied in devices such as smartphones, electronic books, tablet PCs that are often carried around and operated by hand (See BACKGROUND-ART).
Claim(s) 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0315953 A1 to Hu et al. (“Hu”) in view of U.S. Patent Application Publication No. 2016/0181567 A1 to Kim et al. (“Kim”).													As to claim 12, although Hu discloses a display device, comprising: a flexible display panel (60); and a window disposed on the display panel (60), wherein the window comprises: an outermost glass layer (50) with an upper (54) and lower surface (56), wherein the upper surface (54) of the outermost glass layer (50) is externally exposed and the lower surface (56) is disposed directly on a functional coating layer (10a) configured to reduce tensile stress on the outermost glass layer (50), wherein the functional coating layer (10a) is disposed between the lower surface (56) of the outermost glass layer (50) and an upper surface of an optical film (70, 75) including a polarization film (70, 75) in a cross sectional view, wherein a thickness (12a) of the functional coating layer (10a) is in a range from about 1 um to about 10 um (¶ 0039), and wherein the outermost glass layer (50) and the functional coating layer (10a) are together folded such that portions of the functional coating layer (10a) face each other (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶ 0002, ¶ 0004, ¶ 0006, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0045, ¶ 0049, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0058, ¶ 0059, ¶ 0066, ¶ 0067, ¶ 0068, ¶ 0082, ¶ 0084, ¶ 0088) (Notes: See Shear modulus vs Modulus of elasticity – Difference for shear modulus), Hu does not further disclose wherein the polarization film is a circular polarization film or a linear polarization film.													However, Kim does disclose wherein the polarization film (70) is a circular polarization film or a linear polarization film (See Fig. 4, ¶ 0027, ¶ 0033).				In view of the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hu to have wherein the polarization film is a circular polarization film or a linear polarization film because the circular polarization film may help reduce light reflections from metal traces in circuitry (See ¶ 0027).								As to claim 13, Hu further discloses wherein an elastic modulus of the functional coating layer (10a) is less than an elastic modulus of the glass layer (50) (See ¶ 0036, ¶ 0037, ¶ 0041).												As to claim 14, Hu further discloses wherein a thickness (52) of the glass layer (50) is less than or substantially equal to about 100 um (See ¶ 0035).				As to claim 15, Hu further discloses wherein the glass layer (50) includes a chemical enhancing layer (See ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055).					As to claim 16, Hu further discloses wherein the functional coating layer (10a) is further configured to prevent scattering of light (See Fig. 4) (Notes: it would have been obvious to configure to prevent scattering of light for greater transparency for OLED display).											Further, the claim limitation “is further configured to prevent scattering of light” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).									As to claim 17, Hu further discloses wherein the functional coating layer (10a) is disposed on an entire surface of the glass layer (50) (See Fig. 3).					As to claim 18, Hu further discloses wherein the window, including the functional coating layer (10a) that is in direct contact with the outermost glass layer (50), has a radius of curvature less than or substantially equal to about 4.5 mm (See ¶ 0045).		As to claim 19, Hu in view of Kim further discloses wherein the display panel (60) comprises: a flexible substrate (30); at least one transistor (32) disposed on the substrate (30); an insulation layer (34) covering the transistor (32); an organic light-emitting element (36, 38, 42) disposed on the insulation layer (34) and electrically connected to the transistor (32), the organic light-emitting element (36, 38, 42) emitting light from an organic light-emitting layer (38) disposed between opposing electrodes (36, 42); and an encapsulation member (46) disposed on the substrate (30) (See Hu Fig. 4, Kim Fig. 3, Fig. 4, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0022, ¶ 0023, ¶ 0024, ¶ 0026, ¶ 0027, ¶ 0028) (Notes: the display device may have a folded/curved profile such that the substrate is flexible.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0315953 A1 to Hu et al. (“Hu”) and U.S. Patent Application Publication No. 2016/0181567 A1 to Kim et al. (“Kim”) as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2004/0191509 A1 to Kishioka et al. (“Kishioka”). The teachings of Hu and Kim have been discussed above.							Regarding claim 21, although Hu discloses a lower surface of the functional coating layer (10a) and an upper surface of the optical film (70, 75) in the cross sectional view (Fig. 1, Fig. 3), Hu and Kim do not further disclose wherein an adhesive member including an optically clear adhesive (OCA) or a pressure sensitive adhesive is disposed between the lower surface of the functional coating layer and the upper surface of the optical film in the cross sectional view.							However, Kishioka does disclose wherein an adhesive member (2a) including an optically clear adhesive (OCA) or a pressure sensitive adhesive (PSA) is disposed between the lower surface of the functional coating layer (2b) and an upper surface of a touch panel (3) in the cross sectional view (See Fig. 1, Fig. 2, ¶ 0003, ¶ 0005, ¶ 0006, ¶ 0007, ¶ 0008, ¶ 0037, ¶ 0040, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0049, ¶ 0052, ¶ 0053, ¶ 0073, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0082).							In view of the teaching of Kishioka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu and Kim to have wherein an adhesive member including an optically clear adhesive (OCA) or a pressure sensitive adhesive is disposed between the lower surface of the functional coating layer and the upper surface of the optical film in the cross sectional view because the adhesive member along with the functional coating layer are formed as a double-sided pressure-sensitive adhesive sheet to provide excellent reworkability, durability, and optical properties (See ¶ 0003, ¶ 0006, ¶ 0007, ¶ 0082).												Further, the applicant also has not established the critical nature of the “thickness of the functional coating layer, thickness of the glass layer, elastic modulus of the functional coating layer, light transmittance, impact resistance, radius of curvature”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 						It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to obtain optimum properties and characteristics. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Kim et al. (US 2013/0241862 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815